Exhibit 4.23 FEDERAL AGRICULTURAL MORTGAGE CORPORATION NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION U.S. BANK TRUST NATIONAL ASSOCIATION PLEDGE AGREEMENT Dated as of March 27, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS Page SECTION 1.01 Definitions 2 SECTION 1.02. Principles of Construction 4 ARTICLE II Provisions as to Pledged Collateral SECTION 2.01. Holding of Pleded Securities 4 SECTION 2.02. UCC Filings 5 SECTION 2.03. Withdrawal and Substitution of Pledged Collateral 5 SECTION 2.04. Reassignement of Pledged Securities upon Payment 6 SECTION 2.05. Addition of Pledged Collateral 6 SECTION 2.06. Accompanying Documentation 6 SECTION 2.07. Renewal; Extension; Substitution 6 SECTION 2.08. Voting Rights; Interest and Principal 7 SECTION 2.09. Protection of Title; Payment of Taxes; Liens, etc 8 SECTION 2.10. Maintenance of Pledged Collateral 9 SECTION 2.11. Representations, Warrenties and Covenants 9 SECTION 2.12. Further Assurances 10 ARTICLE III Application of Moneys Included in Pledged Collateral SECTION 3.01. Investment of Moneys by Collateral Agent 10 SECTION 3.02. Collateral Agent To Retain Moneys During Event of Default 11 ARTICLE IV Remedies SECTION 4.01. Events of Default 11 SECTION 4.02. Remedies upon Default 12 SECTION 4.03. Application of Proceeds 13 SECTION 4.04. Securites Act 14 TABLE OF CONTENTS (continued) ARTICLE V The Collateral Agent Page SECTION 5.01. Certain Duties and Responsibilities 15 SECTION 5.02. Certain Rights of Collateral Agent 16 SECTION 5.03. Money Held by Collateral Agent 17 SECTION 5.04. Compensation and Reimbursement 17 SECTION 5.05. Corporate Collateral Agent Required; Eligibility 18 SECTION 5.06. Resignation and Removal; Appointment of Successor 19 SECTION 5.07. Acceptance of Appointment by Successor 19 SECTION 5.08. Merger, Conversion, Consolidation or Successor to Business 20 ARTICLE VI Miscellaneous SECTION 6.01. Notices 20 SECTION 6.02. Waivers; Amendment 20 SECTION 6.03. Successors and Assigns 21 SECTION 6.04. Counterparts; Effectiveness 21 SECTION 6.05. Severability 21 SECTION 6.06. GOVERNING LAW 21 SECTION 6.07. WAIVER OF JURY TRIAL 21 SECTION 6.08. Headings 22 SECTION 6.09. Securitites Interest Absolute 22 SECTION 6.10. Termination or Release 22 SECTION 6.11. Collateral Agent Appointed Attorney-in Fact 22 Schedule I - Agreed Eligible Members Schedule II - Address for Notices Annex A – Form of Certificate of Pledged Collateral PLEDGE AGREEMENT, dated as of March 27, 2008, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association and its successors and assigns (hereinafter called “National Rural”), having its principal executive office and mailing address at 2201 Cooperative Way, Herndon, VA 20171-3025, FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States and an institution of the Farm Credit System and its successors and assigns (“Farmer Mac”), and U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association and its successors and assigns (hereinafter called the “Collateral Agent”), having its corporate office at 100 Wall Street, Suite 1600, New York, NY 10005-3701. RECITALS
